DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 20 October 2020 and 22 January 2021. The references have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein adjusting the one or more control parameters of the one or more control devices that form the variational ansatz to define an initial ansatz wavefunction for the quantum system, receiving data specifying one or more quantum system observables and one or more target quantum states; and adjusting the one or more control parameters of the one or more control devices to iteratively training, within the variational ansatz and until an occurrence of a completion event, evolutions of the initial ansatz wavefunction and subsequent quantum states of the quantum system to realize the one or more target quantum states, wherein the evolutions are analog evolutions; Referring to Claim 16, the prior art of record does not disclose nor suggest it be an obvious modification wherein adjust the one or more control parameters of the one or more control devices that form the variational ansatz to define an initial ansatz wavefunction for the quantum system; receive data specifying one or more quantum system observables and one or more target quantum states; and adjust the one or more control parameters of the one or more control devices to iteratively train, within the variational ansatz and until an occurrence of a completion event, evolutions of the initial ansatz wavefunction and subsequent quantum states of the quantum system to realize the one or more target quantum states, wherein the evolutions are analog evolutions.
Claims 2-15 and 17-20 are dependent on Claims 1 and 16 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Note: This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646